Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing [SPECIMEN COPY] Exhibit 99-B.4.1 RELIASTAR Flexible Premium LIFE INSURANCE COMPANY Deferred Fixed and OF NEW YORK Variable Annuity Contract A Stock Company Annuitant Owner [Thomas J. Doe] [John Q. Doe] Initial Premium Annuity Option Annuity Commencement Date [$20,00 0] [Life 10-Year Certain] [January 1, 2026] Separate Account(s) Contract Number Separate Acco unt NY-B [123456] This is a legal Contract between its Owner and us. In this Contract you or your refers to the Owner shown above . We, our or us refers to ReliaStar Life Insurance Company of New York. Our home office is at 1000 Woodbu ry Road, Woodbury, NY, 11797. If this Contract is in force, we will make Annuity Payments to you starting on the Annuity Commenc eme nt Date. If you die prior to the Annuity Commencement Date, we will pay a Death Benefit to the Beneficiary . The amount of such benefit is subject to the terms of this Contract. There will be deduction s fr om the Variable Separate Account for mortality and expense risk as well as administrative charges . See the Schedule. On th e Annuity Commencement Date, if a Variable Annuity Payment is chosen, payments to you will be bas ed on an Assumed Interest Rate (AIR) of 3.5% . If the portion of any Variable Annuity Payment for an y Variable Separate Account Division is not to decrease, the annuity return rate under the Variable Separ ate Account for that Division must be 5.21% on an annual basis which includes an annual return of up to 0.15% to offset the administrative charge set at the time Annuity Payments commenc e. Provisions regarding Annuity Benefits are described beginning on page 22. All pa yments and values, when based on the investment experience of the Variable Separate Account, may increase or decrease in dollar amount, depending on the Contracts investment results. Provisions regarding the variable nature of this Contract are found beginning on page 11. RIGHT TO EXAMINE THIS CONTRACT: You may return this Contract to us or the agent through whom you pu rchased it within 10 days after you receive it. If so returned, we will promptly refund the Accumula tion Value, plus any charges we have deducted as of the date the Contract is returned. Customer Service Center Secretary: /s/ Joy M. Benner [P.O. Box 9271 Des Moines, IA 50306-9271 1-800-366-0066] President: /s/ Donald W. Britton Flexible Premium Deferred Fixed and Variable Annuity Contract - No Dividends Variable Cash Surrender Values while the Annuitant and Owner are living and prior to the Annuity Commencement Date. Limited Additional Premium Payment option. Death Benefit subject to guaranteed minimum. Partial Withdrawal Option. Non-participating. Investment results reflected in values. RLNY-IA-1102 [SPECIMEN COPY]Contract Contents The Schedule Your Contract Benefits 15 Payment and Investment Information 3A Partial Withdrawal Option Contract Facts 3B Surrender Charge Charges and Fees 3C Waiver of Surrender Charge Income Plan Factors 3D Dollar Cost Averaging (DCA) Cash Value Benefit Important Terms  4 Proceeds Payable to the Beneficiary Benefit Option Packages . 19 Introduction to this Contract 6 Election of Benefit Option Packages T he Contrac t Description of Benefit Option Package I T he Owner Description of Benefit Option Package II T he Annuita nt Continuation Upon Death of Owner D eath of Owner T he Benefici ary C hange of Owner or Beneficiary Choosing an Income Plan 22 Annuity Benefits Premium Payments and Allocation . 8 Annuity Commencement Date Selection In itial Pr emium Payment Frequency Selection A dditional Premium Payments The Income Plan Y our Right to Change Allocation of The Annuity Options Accumul ation Value Payment When Named Person Dies T ransfers from a Guaranteed Interest Division Li mitation of Allocations Other Important Information 26 W hat Hap pens if a Variable Separate Account Sending Notice to Us Division is Not Available Reports to Owner R estricted Funds Assignment - Using this Contract as Collateral Security Descripti on of the Accounts 11 Changing this Contract T he General Account Contract Changes - Applicable Tax Law T he Variabl e Separate Account Misstatement of Age or Sex Non-Participating How We Measure the Contracts Contestability A ccumulation Value 13 Payments We May Defer V aluation Period Authority to Make Agreements A ccumulation Value Required Note on Our Computations A ccumulation Value in each Division C harges Deducted from Accumulation Value on each Contract Processing Date Measurement of Investment Experience Copies of any additional Riders and Endorsements are at the back of this Contract. The Schedule The Schedule gives specific facts about this Contract and its coverage. Please refer to the Schedule while reading this Contract. RLNY-IA-1102 2 [SPECIMEN COPY] The Schedule Payment and Investment Information Annuitant Owner [Thomas J. Doe] [John Q. Doe] Annuitants Issue Age Annuitants Sex Owners Issue Age [55] [Male] [35] Initial Premium Annuity Option Annuity Commencement Date [$20,000] [Life 10-Year Certain] [January 1, 2026] Contract Date Issue Date Residence Status [January 1, 1996] [January 1, 1996] New York Schedule Date Benefit Option Package [January 1, 1996] [II] Separate Account(s) Contract Number Separate Account NY-B [123456] Initial Investment Initial Premium Payment Received: [$10,000] Internal/ Affili ate Exchange or Replacement Premium: [$10,000] Qualified Plan Type: [N/A] Your initial Accumulation Value has been invested as follows: Percentage of Divisions Accumulation Value [ING Liquid Assets Division [50% Guaranteed Interest Division 1 Year @ 3.5%] 50%] Total 100% RLNY-IA-1102 3A 1 [SPECIMEN COPY] The Schedule Payment and Investment Information (continued) Annuitant Owner [Thomas J. Doe] [John Q. Doe] Annuitants Issue Age Annuitants Sex Owners Issue Age [55] [Male] [35] Initial Premium Annuity Option Annuity Commencement Date [$20,000] [Life 10-Year Certain] [January 1, 2026] Contract Date Issue Date Residence Status [January 1, 1996] [January 1, 1996] [New York] Schedule Date Benefit Option Package [January 1, 1996] [II] Separate Account(s) Contract Number Separate Account NY-B [123456] Additional Premiu m Payment Information We wi ll accept additional premium payments until you or the Annuitant reaches the Attained Age of 86. However, if this Contract is issued as an IRA, no contributions may be made for the taxable year in which you a ttain ag e 70 1/2 and thereafter (except for rollover contributions). The minimum additional payment which may be made is $50.00. Our prior approval is required for any additiona l pre mium payment if: Guaranteed Minimum Interest Rate The minimum interest rate which can be declared by us for allocations to the General Account is an effective annual rate of [1.00  3.00]% . RLNY-IA-1102 3A 2 [SPECIMEN COPY] The Schedule Contract Facts Annuitant Owner [Thomas J. Doe] [John Q. Doe] Initial Premium Annuity Option Annuity Commencement Date [$20,000] [Life 10-Year Certain] [January 1, 2026] Separate Account(s) Contract Number Separate Account NY-B [123456] Contract Facts Contract Proce ssing Date The Contract Processing Date for your Contract is [April 1] of each year. Specially Desig nated Division When a distribu tion is made from an investment portfolio underlying a Variable Separate Account Division in whic h reinve stment is not available, we will allocate the amount of the distribution to the ING Liquid Assets Division, or its successor, unless you specify otherwise. We also reserve the right to allocate premium to this Division during any Right to Examine period shown on the first page of this Contract. Benefit Option Package Benefit Option Package [II] was selected. Optional Benefit Riders [None] Restricted Funds The d esignation of a Division as a Restricted Fund may be changed by us upon 30 days notice to you with regard to futur e transfers and premium payments into such Division in accordance with the provisions described on Pages 9 and 10 of the Contract. Restricted Funds are subject to limits as to amounts which may be invested or transferred into such Division. Restricted Funds, if any, are shown below as well as any a pplicable total Contract limits: [None] Restricted Fund Limits Maximum Allocation % of Maximum Accumulation Value Premium % Dollar Cap 30% 99.999% $9,999,999 We also limit amounts which may be invested or transferred into each individual Restricted Fund. The limits for investment in each Restricted Fund are expressed as a percentage of Accumulation Value, premium or maximum dollar amount in accordance with the provisions described in the section entitled Premium Payments and Allocation Changes on Pages 9 and 10 of the Contract. The limits for investment in an individual Restricted Fund are the same as the aggregate Restricted Fund Limits set forth above. Refer to Premium Payments and Allocation Changes on Pages 9 and 10 for additional provisions regarding Restricted Funds . RLNY-IA-1102 3B [SPECIMEN COPY] [This Page intentionally left blank] [SPECIMEN COPY] The Schedule Charges and Fees Annuitant Owner [Thomas J. Doe] [John Q. Doe] Initial Premium Annuity Option Annuity Commencement Date [$20,000] [Life 10-Year Certain] [January 1, 2026] Separate Account(s) Contract Number Separate Account NY-B [123456] Deductions from Premiums None Deductions from Accumulation Value Initial Administr ative Charge None Administ rativ e Charge We ch arge a maximum of $30 to cover a portion of our ongoing administrative expenses for each Contract Processin g P eriod. The charge is incurred at the beginning of the Contract Processing Period and deducted on the Contract Processing Date at the end of the period. At the time of deduction, this charge will b e waived if: (1 ) The A ccumulation Value is at least $50,000; or (2 ) The s um of premiums paid to date is at least $50,000. Excess Allocation Charge $25. Any char ge will be deducted in proportion to the amount being transferred from each Division. Premium Taxe s We de duct th e amount of any tax or fee imposed or levied by any state or governmental entity on the premium paid for this Contract when such taxes are incurred. We reserve the right to defer collection of premium taxes until the Contract is surrendered or until application of the Contract's Accumulation Value to an Income Plan. An Excess Partial Withdrawal will result in the deduction of any premium tax then due us on such amount. We reserve the right to change the amount we charge for premium taxes on future premium payments to conform with changes in the law or if you change your state of residence. Redempti on Fees We m ay deduct the amount of any redemption fees imposed by a mutual fund or other investment company in which the Variable Separate Account Divisions invest as a result of any surrenders, partial withdrawals, reallocations or other transactions directed by you. RLNY-IA-1102 3C 1 [SPECIMEN COPY] The Schedule Charges and Fees (continued) Annuitant Owner [Thomas J. Doe] [John Q. Doe] Initial Premium Annuity Option Annuity Commencement Date [$20,000] [Life 10-Year Certain] [January 1, 2026] Separate Account(s) Contract Number Separate Account NY-B [123456] Surrende r Ch arge Schedule Complet e Years Elapsed Since Premium Payment 0 1 2 3 4 5 6 7+ Surrende r Charges 6% 6% 5% 4% 3% 2% 1% 0 However, for purposes of calculating the Surrender Charge on premiums paid under this Contract as a result of an exchange or replacement of a variable annuity issued by us or one of our Affiliated Insurance Companie s, the following apply: (1) S urrender Charges will apply only to that portion of the premium paid for this Contract equal t o the lesser of (a) the premium paid under the variable annuity being exchanged or replaced o r (b) the premium applied to this Contract. (2) E xcept as provided in (3) and (4) below, Surrender Charges will be calculated using the date t he premium was paid under the variable annuity being exchanged or replaced or the E ffective Date of such annuity, if earlier, as the date the premium was paid under this C ontract. Credit will be given for any Surrender Charge Period satisfied under the variable a nnuity being exchanged or replaced. (3) I f the variable annuity being exchanged or replaced was subject to Sales Charges (Front End L oads), no Surrender Charges will be assessed under this Contract. (4) I f no Surrender Charges apply, or remain, on the premium paid under the variable annuity b eing replaced or exchanged, no Surrender Charges will be assessed under this Contract. The Surrender Charge on any other premium payment will start at a duration of zero as shown in the Surrende r Ch arge Schedule above. Waiver of Sur render Charge We wi ll waive any Surrender Charge incurred due to a surrender or Excess Partial Withdrawal in the event you are subject to Qualified Extended Medical Care or suffer from a Qualifying Terminal Illness in accordanc e w ith the applicable provisions described under the section entitled Your Contract Benefits. RLNY-IA-1102 3C 2 [SPECIMEN COPY] The Schedule Charges and Fees (continued) Annuitant Owner [Thomas J. Doe] [John Q. Doe] Initial Premium Annuity Option Annuity Commencement Date [$20,000] [Life 10-Year Certain] [January 1, 2026] Separate Account(s) Contract Number Separate Account NY-B [123456] Deductio ns f rom the Divisions Mortality and Expense Risk Charge - We deduct a charge from the assets in each Variable Separate Account Divisio n on a daily basis for mortality and expense risks. The charge is not deducted from the General Accoun t values. Prior to the Annuity Commencement Date, the Mortality and Expense Risk Charge varies by Benefit Option Package selected by you, as follows: Benefit Option The Maximum Daily Equivalent to an Annual Package Selected: Charge Is: Maximum Rate of: I [0.002339% [0.85% II 0.002892%] 1.05%] After the Annu ity Commencement Date, the maximum daily Mortality and Expense Risk Charge will be 1% (e quivalent to an annual maximum rate of 1.50%), regardless of Benefit Option Package. Asset Based Administrative Charge - We deduct a charge of not more than 0.000411% of the assets in each Variable Separate Account Division on a daily basis (equivalent to an annual maximum rate of 0.15%) to comp ensate us for a portion of our ongoing administrative expenses. This charge is not deducted from the General Account values. Charge Deduction Division If elect ed by you, all charges against the Accumulation Value in this Contract will be deducted from the ING Liquid Assets Division, or its successor. RLNY-IA-1102 3
